The Court,
at the succeeding August term in Oxford, said that under the circumstances of this case they could not sustain the motion. The defendant had not thought it necessary to have the juror interrogated under oath, as he might have done; but declined it, and was satisfied with his answers, reposing confidence in his integrity. The juror himself had sworn that he was impartial, and not under the influence of any impure motives; and the expressions he is said to have used may be explained and understood without any impeachment of his motives, and consistently with pure intentions and a desire to do justice.